



EXHIBIT 10.6
TERMINATION AGREEMENT
dated as of May [___], 2019
Between PROS Holdings, Inc. and [_______]



THIS TERMINATION AGREEMENT (this “Agreement”) with respect to the Issuer Warrant
Confirmations (as defined below) is made as of May [___], 2019, between PROS
Holdings, Inc. (“Company”) and [_______] (“Dealer”).
WHEREAS, Company issued $[____] aggregate principal amount of [___]% Convertible
Senior Notes due [____](the “Convertible Notes”) pursuant to an Indenture dated
as of [________] between Company and [_________], as trustee;
WHEREAS, in connection with the pricing of the Convertible Notes, Company and
Dealer entered into a Base Issuer Warrant Transaction (the “Base Issuer Warrant
Transaction”) pursuant to an ISDA confirmation dated as of [_______], which
supplements, forms a part of, and is subject to an agreement in the form of the
1992 ISDA Master Agreement (Multicurrency-Cross Border), pursuant to which
Dealer purchased from Company [_______] warrants (as amended, modified,
terminated or unwound from time to time, the “Base Issuer Warrant
Confirmation”);
WHEREAS, in connection with the exercise of the over-allotment option by the
initial purchasers of the Convertible Notes, Company and Dealer entered into an
Additional Issuer Warrant Transaction (the “Additional Issuer Warrant
Transaction” and, together with the Base Issuer Warrant Transaction, the “Issuer
Warrant Transactions”) pursuant to an ISDA confirmation dated as of [_______],
which supplements, forms a part of, and is subject to an agreement in the form
of the 1992 ISDA Master Agreement (Multicurrency-Cross Border), pursuant to
which Dealer purchased from Company [______] warrants (as amended, modified,
terminated or unwound from time to time, the “Additional Issuer Warrant
Confirmation” and, together with the Base Issuer Warrant Confirmation, the
“Issuer Warrant Confirmations”);
WHEREAS, Company intends to enter into an Indenture to be dated as of May [__],
2019 with [_______], as trustee (the “Indenture”), relating to the USD [______]
principal amount of [____]% Convertible Senior Notes due [___] and the
additional USD [_____] principal amount of [____]% Convertible Senior Notes due
[____] that may be issued pursuant to an option to purchase additional
convertible securities (the “New Convertible Securities”); and
WHEREAS, in connection with the entry by Company into certain exchange
agreements or confirmations with certain holders of the Convertible Notes,
Company has requested a full termination of the Additional Issuer Warrant
Confirmation and a partial termination of the Base Issuer Warrant Transaction;
NOW, THEREFORE, in consideration of their mutual covenants herein contained, the
parties hereto, intending to be legally bound, hereby mutually covenant and
agree as follows:
1.    Defined Terms. Any capitalized term not otherwise defined herein shall
have the meaning set forth for such term in or pursuant to the Issuer Warrant
Confirmations.
2.    Termination; Settlement.
(a)
Subject to clause ý(c) below, as of the Notes Settlement Date (as defined
below):

(i)
The Additional Issuer Warrant Transaction shall be terminated in full, and all
of the respective rights and obligations of the parties under the Additional
Issuer Warrant Confirmation shall be cancelled and terminated, and each party
shall be released and discharged by the other party, and agrees not to make any
claim with respect to any obligations of the other party, in connection with
such transactions; provided that the representations and warranties contained or
incorporated by reference in the Additional Issuer Warrant Confirmation, and any
indemnification or contribution obligations contained therein arising as a
result of events occurring on or prior to the Notes Settlement Date, shall
survive such termination.

(ii)
The Number of Warrants per Component under the Base Issuer Warrant Transaction
shall be reduced by (i) [_____] for each of Component Numbers [__] through [___]
and immediately following such reduction the Number of Warrants for each such
Component shall be [___], (ii) [___] for Component Number [___] and immediately
following such reduction the Number of Warrants for such Component shall be
[____] and (iii) [_____] for each of Component Numbers [___] through [___] and
immediately following such reduction the Number of Warrants for each such
Component shall be [___].






--------------------------------------------------------------------------------





(b)
Subject to clause ý(c) below, on the Notes Settlement Date, Company shall pay to
Dealer an amount in USD equal to the Cash Settlement Amount.

“Cash Settlement Amount” means USD $[______].
(c)
The terminations and amendments set forth in clause ý(a) above, and the payment
obligation set forth in clause ý(b) above, shall be effective only upon the
occurrence of the Notes Settlement Date. If the initial issuance of the New
Convertible Securities occurs on or prior to May [__], 2019, then the “Notes
Settlement Date” hereunder shall be such closing date. If such issuance does not
occur on or prior to May [__], 2019, then, unless otherwise agreed by the Dealer
in writing, no Notes Settlement Date shall occur hereunder, in which case (i) no
Cash Settlement Amount will be owed hereunder, (ii) this Agreement shall have no
further force or effect, and (iii) the Issuer Warrant Transactions under the
Issuer Warrant Confirmations shall remain in full force and effect.

3.    Representations and Warranties of Company. Company represents and warrants
to Dealer on the date hereof that:
(a)
Company is not, and after consummation of the transactions contemplated hereby
will not be, required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended;

(b)
Company is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act);

(c)
None of Company and its officers and directors is, on the date hereof, aware of
any material non-public information with respect to Issuer or the Shares;

(d)
to Company’s knowledge, no U.S. state or local law, rule, regulation or
regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates owning or holding (however defined) Shares; provided
that no such representation shall be made by Company with respect to any rules
and regulations applicable to Dealer (including Financial Industry Regulatory
Authority rules) arising from Dealer’s status as a regulated entity under
applicable law;

(e)
Company (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (C) has total assets of
at least $50 million; and

(f)
Company is not entering into this Agreement to create actual or apparent trading
activity in the Shares (or any security convertible into or exchangeable for the
Shares) or to raise or depress or otherwise manipulate the price of the Shares
(or any security convertible into or exchangeable for the Shares) or otherwise
in violation of the Exchange Act.

(g)
On the date hereof and the Notes Settlement Date, Company is not and will not be
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code).

4.    Mutual Representations and Warranties. Each of Dealer and Company
represents and warrants to the other on the date hereof that:
(a)
it is duly organized and validly existing under the laws of the jurisdiction of
its organization or incorporation and, if relevant under such laws, in good
standing;

(b)
it has the power to execute this Agreement and any other documentation relating
to this Agreement to which it is a party, to deliver this Agreement and to
perform its obligations under this Agreement and has taken all necessary action
to authorize such execution, delivery and performance;

(c)
such execution, delivery and performance do not violate or conflict with any law
applicable to it, any provision of its constitutional documents, any order or
judgment of any court or other agency of government applicable to it or any of
its assets or any contractual restriction binding on or affecting it or any of
its assets;






--------------------------------------------------------------------------------





(d)
all governmental and other consents that are required to have been obtained by
it with respect to this Agreement have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and

(e)
its obligations under this Agreement constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

5.    Account for Payment to Dealer: To be advised.
6.     GOVERNING LAW. THIS AGREEMENT AND ALL MATTERS ARISING IN CONNECTION WITH
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO CHOICE OF LAW
DOCTRINE).
7.     Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all of the
signatures thereto and hereto were upon the same instrument.
8.    No Reliance, etc. Company confirms that it has relied on the advice of its
own counsel and other advisors (to the extent it deems appropriate) with respect
to any legal, tax, accounting, or regulatory consequences of this Agreement,
that it has not relied on Dealer or its affiliates in any respect in connection
therewith, and that it will not hold Dealer or its affiliates accountable for
any such consequences.
9.    Additional Acknowledgements and Agreements. Company acknowledges and
agrees that (A) Company does not have, and shall not attempt to exercise, any
influence over how, when or whether Dealer effects any hedge unwind activity in
connection with this Agreement, (B) prior to the Notes Settlement Date, neither
Company nor its officers or employees shall, directly or indirectly, communicate
any information regarding Company or the Shares to any employee of Dealer or its
affiliates responsible for trading the Shares in connection with the
transactions contemplated hereby and identified to Company and (C) Company is
entering into this Agreement in good faith and not as part of a plan or scheme
to evade compliance with federal securities laws including, without limitation,
Rule 10b-5 promulgated under the Exchange Act.
10.    Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) Dealer and its affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into or unwind swaps or other derivative securities for its own account in
connection with the termination or amendment of the Issuer Warrant Transactions;
(B) Dealer and its affiliates also may be active in the market for Shares other
than in connection with hedging activities in relation to the termination or
amendment of the Issuer Warrant Transactions; (C) Dealer shall make its own
determination as to whether, when or in what manner any hedging or market
activities in securities of Company shall be conducted and shall do so in a
manner that it deems appropriate to hedge its price and market risk with respect
to the payment required under this Agreement; (D) any market activities of
Dealer and its affiliates with respect to Shares may affect the market price and
volatility of Shares, each in a manner that may be adverse to Company and (E)
Dealer may purchase or sell shares for its own account at an average price that
may be greater than, or less than, any price paid by or to Company in connection
with the termination or amendment of the Issuer Warrant Transactions.
11.    Amendments. This Agreement may not be modified, amended or supplemented,
except in a written instrument signed by Company and Dealer.
12.    Submission to Jurisdiction. Each party hereby irrevocably and
unconditionally submits for itself and its property in any suit, legal action or
proceeding relating to this Agreement, or for recognition and enforcement of any
judgment in respect thereof, (each, “Proceedings”) to the exclusive jurisdiction
of the Supreme Court of the State of New York, sitting in New York County, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof. Nothing in this Agreement precludes either
party from bringing Proceedings in any other jurisdiction if (A) the courts of
the State of New York or the United States of America for the Southern District
of New York lack jurisdiction over the parties or the subject matter of the
Proceedings or decline to accept the Proceedings on the grounds of lacking such
jurisdiction; (B) the Proceedings are commenced by a party for the purpose of
enforcing against the other party’s property, assets or estate any decision or
judgment rendered by any court in which Proceedings may be brought as provided
hereunder; (C) the Proceedings are commenced to appeal any such court’s decision
or judgment to any higher court with competent appellate jurisdiction over that
court’s decisions or judgments if that higher court is located outside the State
of New York or Borough of Manhattan, such as a federal court of appeals or the
U.S. Supreme Court; or (D) any suit, action or proceeding has been commenced in
another jurisdiction by or against the other party or against its property,
assets or estate and, in order to exercise or protect its rights, interests or
remedies under this Agreement, the party (1) joins, files a claim, or takes any
other action, in any such suit, action or proceeding, or (2) otherwise





--------------------------------------------------------------------------------





commences any Proceeding in that other jurisdiction as the result of that other
suit, action or proceeding having commenced in that other jurisdiction.
13.     Waiver of Trial by Jury. EACH OF COMPANY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT.
14.     U.S. QFC Resolution Stay Protocol. Each party hereby agrees that the
terms of the ISDA 2018 U.S. Resolution Stay Protocol (the “ISDA U.S. Stay
Protocol”) are incorporated into and form a part of this Agreement, and this
Agreement shall be deemed a Protocol Covered Agreement for purposes thereof. 
For purposes of incorporating the ISDA U.S. Stay Protocol, Dealer shall be
deemed to be a Regulated Entity and Company shall be deemed to be an Adhering
Party.
[Signature Page Follows]




    





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.
[__________________]
By:
 
 
Name:
Title:


 
PROS Holdings, Inc.
By:
 
 
Name:
Title:
 










